IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,262-01


EX PARTE EDD ALEXANDER III, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 29,083 IN THE 13TH
DISTRICT COURT NAVARRO COUNTY 




 Per curiam.


O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant pled guilty to sexual assault.  The trial court, though, deferred a finding of
guilt and placed Applicant on community supervision for a period of ten years.  The State
later filed a motion to adjudicate Applicant guilty, which Applicant contested.  After a
hearing, the trial court found the allegations in the State's motion to be true and  adjudicated
Applicant guilty of the offense.  He was sentenced to a term of ten years in prison.  There
was no direct appeal.
 In this application for a writ of habeas corpus, Applicant contends that the trial court
improperly adjudicated him guilty of the offense.  While the trial court has entered findings
of fact and conclusions of law recommending that relief be denied, it is this Court's opinion
that additional information is needed before this Court can render a decision, including the
transcript from the contested hearing that resulted in Applicant being adjudicated guilty of
the offense. Thus, the trial court shall supplement the record to this Court with a copy of this
transcript.
	Further, because this Court does not hear evidence, Ex parte Rodriguez, 334 S.W.2d
294, 294 (Tex. Crim. App. 1960), this application for a post-conviction writ of habeas corpus
will be held in abeyance pending the trial court's compliance with this order.  A supplemental
record containing the transcription of the court reporter's notes from the contested hearing
shall be returned to this Court within 60 days of the date of this order. (1)


FILED: April 12, 2006
DO NOT PUBLISH


1.  1  Any extensions of this time period shall be obtained from this Court.